Citation Nr: 1241146	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for left lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation, evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD) with anxiety.  

4.  Entitlement to service connection for atypical chest pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1987 to July 1987 in the Texas Army National Guard.  He also had active service from April 1988 to September 1988, April 2003 to July 2003, December 2004 to October 2005, and from May 2006 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left and right lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation, and awarded a 10 percent rating for each, effective December 2007.  The RO denied the other issues on appeal.  The Veteran disagreed with the 10 percent rating for left lower extremity, claimed as residuals, bilateral varicose veins and the other issues, and the current appeal ensued.  

The issues of entitlement to an increased initial rating for right lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation and service connection for epistaxis being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 2010, the Veteran's left lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation is productive of aching and fatigue in the left leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema is not shown.  

2.  Since August 2010, the Veteran's left lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation is productive of edema, incompletely relieved by elevation of the extremity with stasis pigmentation; persistent edema and stasis pigmentation or edema, with or without intermittent ulceration is not shown.   

3.  Service connection for bilateral hearing loss was denied by rating decision of April 2007.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

4.  Evidence received subsequent to the April 2007 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

5. The Veteran has not been diagnosed with a disability symptomatic of atypical chest pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to August 2010 for left lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.104 Diagnostic Code (DC) 7120 (2012).   

2.  The criteria for an initial rating of 20 percent and no more, since August 2010 for left lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.104 DC 7120 (2012).   

3.  The April 2007 RO decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).  

4.  Evidence submitted subsequent to the April 2007 denial of service connection for bilateral hearing loss is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  

5.  A disability manifested by atypical chest pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2008, October 2008, and April 2009.  These letters fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in June 2008 was compliant with Kent.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claim was previously denied.  He was told that the claim for hearing loss was denied because there was no evidence showing that the claimed condition existed.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

As to his petition to reopen the claim of service connection for hearing loss, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. §3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of American v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.).  However, the Veteran was provided VA audiological examinations in July 2008 and June 2010 in connection with the claim.  As to those examinations and VA examinations January 2009 and August 2010, for the remaining issues on appeal, all of these examinations were found to be adequate. 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Veteran was offered a Board hearing, it was scheduled for August 2012,and he did not report for the hearing.   

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  


Initial Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet.App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet.App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).   

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet.App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Veteran asserts that his varicose veins of the left lower extremity are more severe than the current evaluation reflects.  He is assigned a 10 percent rating for varicose veins of the left lower extremity under Diagnostic Code 7120.  

Pursuant to Diagnostic Code 7120, a noncompensable rating is warranted where there are asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120 (2012).  

The Veteran underwent a VA examination in January 2009.  While serving in Kuwait, he developed edema in both legs.  He was diagnosed with bilateral varicose veins in July 2005, and underwent varicose veins stripping status post saphenous vein, bilateral resection and ligation.  Bilateral stripping did help somewhat.  He complained of tiredness in the legs if he was on his feet 5 to6 hours per day.  The varicose veins were still present, more on the left than the right.  They were painful at times, with the left being more painful than the right.  The varicose veins were below the knees on both legs.  He did not wear hose anymore.  Occasionally, they would swell.  The pains were described as a dull ache and average a 4-5/10.  Elevation and rest were noted to help.  

Physical examination of the lower extremities showed no edema.  The varicose veins on the left were enlarged on the left inner calf.  They were nontender, non-red, minimal varicose vein, right inner calf without tenderness or redness.  The diagnosis was bilateral varicose veins lower extremities, greater on the left than the right with occasional pain, status post saphenous vein resection.  

The Veteran underwent VA examination in August 2010.  He related that his symptoms were currently the same as they were prior to surgery; that is at the end of the day, his legs became uncomfortable, heavy, achy, and fatigued.  There was no rest pain.  Exercise was not precluded with this condition.  He had compression stockings but he did not wear them in the summer, secondary to heat.  Symptoms were relieved by elevation of the extremity and compression stocking.  At the time of the examination, he received no treatment for his bilateral varicose veins.  He had no significant weight change in the past year.  He had no skin breakdown, ulceration, or bleeding.  He noticed a dark spot on the left leg.  The legs became swollen toward the end of the day and went down overnight.  

Physical examination of the left lower extremity had moderate varicose veins on the medial aspect of the left calf.  There were no ulcerations or eczema.  There was trace edema.  There was an area of stasis pigmentation on the medial left lower leg that measured 1 cm x 3cm.  The edema was pitting but not board-like.  It was not persistent, but changed with elevation of the leg.  The diagnosis was varicose veins of the lower extremities status post saphenous vein ligation.  

Prior to August 2010, the evidence of record showed that the Veteran's left lower leg had no edema but was productive of aching and fatigue in the leg after prolonged standing or walking which was relieved by elevation of the extremity or compression hose.  These findings are indicative of a 10 percent rating.  They do not evidence persistent edema, incompletely relieved by elevation with or without beginning stasis pigmentation or eczema, necessary for a 20 percent rating.  

However, since his August 2010 VA examination, his left leg varicose veins have worsened.  There is edema, although not described as persistent, but there was evidence of beginning stasis pigmentation.  When giving the Veteran the benefit of the doubt, the left leg varicose veins more nearly approximate the criteria associated with a 20 percent rating.  He did not have persistent edema and non-beginning stasis pigmentation or eczema with or without ulceration, necessary for a 40 percent rating.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet.App. at 470.  He is credible in his belief that he is entitled to a higher rating.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's left leg varicose vein disability -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Board finds the medical evidence more probative.  

Based on the evidence, the Board finds that an increased rating is not warranted prior to August 2010, but the condition has worsened, and resolving all doubt in the Veteran's favor, a 20 percent rating is warranted since August 2010.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet.App. 242 (2008).  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet.App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's left lower leg varicose vein disability was considered in contemplation of the applicable rating criteria, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the picture of the Veteran's left leg lower leg varicose vein disability includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet.App. at 111 ; see also Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reported in January 2009, that he was employed as a police officer.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet.App. 95, 98 (1993); Justus v. Principi, 3 Vet.App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for bilateral hearing loss was denied in an April 2007 rating decision.  The record consisted of minimal service treatment records that showed no evidence of hearing loss, and a March 2006 VA outpatient treatment record which indicated that he was seen at that time complaining of hearing loss.  A referral to the audiology department was made.  Moreover, at that time, a request was made for the Veteran's service treatment records from the National Personnel Records Center (NPRC), from the Veteran, from his reserve unit, and from the Veteran again.  In September 2006, a Report of Contact was made and VA was informed by the Veteran's spouse that he had been redeployed to Iraq.  In October 2006, VA sent him a letter regarding the need for his service treatment records and he supplied some copies of his Naval service treatment records from 2004 to 2005.  Although redeployed, the evidence of record and the evidence submitted on behalf of his claim did not show evidence of bilateral hearing loss.  

An April 2007 rating decision denied service connection for bilateral hearing loss.   Notice of the adverse decision was provided to the Veteran in a letter dated in the same month.  

The Veteran did not appeal the April 2007 denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between April 2007 and April 2008 that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242 , 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The April 2007 rating decision therefore is final.  

The Veteran filed in May 2008 to reopen the claim for service connection for bilateral hearing loss.  A June 2009 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim.  

The evidence received since the April 2007 final decision includes unrelated private treatment records, a July 2008 VA audiology examination, service treatment records of audiology reports, received in November 2009, a June 2010 VA audiology report with an April 2011 addendum which provided an opinion on hearing loss.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The July 2008 VA audiology examination report was not new and material.  This was an original audiology report that tested the Veteran for claimed impaired hearing.  The findings, according to the examiner, were well within normal limits.  The examination report did not show any of the thresholds met for impaired hearing required by VA.  Therefore, this report is not new and material evidence.  

Private treatment records submitted by the Veteran are also not new and material evidence.  These reports, were all unrelated to hearing loss.  Although new, these records are not material, and they do not raise a reasonable possibility of substantiating the claim.  Thus, these records are not material evidence.  

Service treatment records were received in November 2009.  These records were new, as they had never been associated with the claims file before.  However, they were not material, as none of these audiology reports from the Veteran's period of service from 2003 to 2005, showed thresholds that met the criteria for impaired hearing as required by VA.  (Also, 38 C.F.R. § 3.156(c) is not triggered as these service treatment records are not relevant.)  Therefore, this evidence does not raise the a reasonable possibility of substantiating the claim.  These records are also not new and material.  

A June 2010 VA audiology examination with an April 2011 addendum report was also not new and material evidence.  Again, although the Veteran made complaints of hearing loss, and it was noted he was exposed to noise in service, the findings, according to the examiner, were within normal limits.  Again, the findings did not meet any of the thresholds required for impaired hearing required by VA.  Therefore, this report is not new and material evidence.  

As the evidence received since the final denial in April 2007, which included service treatment records and two VA audiology examination reports was not new and material, the application to reopen the claim must fail.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt rule is not applicable.  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet.App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet.App. 223, 225 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Veteran asserts that service connection is warranted for atypical chest pain based upon service incurrence.  He maintains that he has had this chest pain on and off since his military service.     

Service treatment records show the Veteran was treated on minimal occasions in service for chest pain.  In September 2005 during a retention examination, evaluation of the chest was normal.  He was also seen that same moth for chest pain which was found to have resolved.  In February 2007 and March 2007, he was seen for follow-up for chest pain.  No findings were related.  It is important to note on all of the records that indicated complaints of chest pain, there were no findings or diagnosis related to a diagnosed disability.  

After service, the Veteran underwent a VA examination in January 2009.  He related that when he served his third tour of duty in Kuwait, he developed substernal chest pain radiating to his left arm.  Stress test and cardiac workup was negative.  He was diagnosed with atypical chest pain and was placed on aspirin.  He related that he occasionally still had chest pain.  The pain was a dull heaviness, but no more radiating down his left arm.  The pain lasted 15 to 20 minutes and nothing precipitated the chest pain.  He did get short of breath with the chest pain.  There was no radiation with the chest pain.  He had no associated nausea or vomiting with the chest pain.  He denied tiredness and indicated that he used no medications except for the aspirin he was prescribed.  He related that the chest pain was less frequent and less intense.  There were no other associated symptoms with the chest pain.  The pertinent diagnosis was atypical chest pain, less frequent, less intense than in the military.   

The remainder of the record is essentially silent for any diagnosis of chest pain.  The only other pain identified throughout the record was associated with his shoulder pain.  He has been diagnosed with right and shoulder tears, and has been service-connected for the right shoulder tears.  As far as the Veteran's atypical chest pain is concerned, a diagnosis was not rendered.  In this regard, it is crucial to note that that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  "Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Chest pain, as a symptom, is not by itself subject to service connection.  

The only opinion that indicates a chronic disability symptomatic of chest pain is the Veteran's lay statements.  In this case, the Board questions whether the Veteran is competent to state that he has a disability manifested by typical chest pain.  It is true that he is competent to identify some types of symptoms such as generalized pain and chest pain has been documented.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007)  ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of a disability manifested by atypical chest pain.  Indeed, the competent medical professionals found no such disability.  The competent and credible medical evidence is more probative. 

In so finding, the Board recognizes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).  However, the facts in McClain are significantly different than those in the present appeal.  There is no evidence here that the Veteran had a disability that resolved during the appeal.  Instead, there is an initial lack of certainty and clarity as to whether the Veteran ever had a disability manifested by atypical chest pain, and because of the lack of a diagnosis of a disability manifested by atypical chest pain in service or thereafter, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic disability manifested by atypical chest pain, and there is no doubt to be otherwise resolved.  The appeal is denied.  


ORDER

An initial rating in excess of 10 percent for left lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation, prior to August 2010, is denied.  

An initial rating of 20 percent, and no more for left lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation, since August 2010, is granted, subject to the laws and regulations governing monetary benefits.  

New and material evidence to reopen the claim for service connection for bilateral hearing loss has not been submitted, and the claim is denied.  

Service connection for atypical chest pain is denied.  


REMAND

Further development is necessary in the instant case.

The Veteran claims that service connection is warranted for PTSD based on service incurrence.  He maintains that he has been diagnosed with PTSD and he is treated for this disability at the VA Vet Center, Fort Worth, Texas.  He maintains that he has been seen at this facility since April 2010.  He believes these records are important to reopening his claim for service connection for PTSD.  Those records are not presently associated with the claim folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. at 613.  Those VA Vet Center records should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC, specifically to include the April 2010 to present VA Vet Center records located in Fort Worth, Texas.  

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  In specific regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD, the RO shall undertake any additional development it deems necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


